Judgment, Supreme Court, New York County (Laura Drager, J., at hearing; Rena Uviller, J., at plea and sentence), rendered February 14, 2001, convicting defendant of criminal possession of a controlled substance in the second degree, and sentencing him to a term of three years to life, unanimously affirmed.
The court correctly denied defendant’s suppression motion. The police properly stopped defendant’s vehicle because he committed a traffic violation by driving with his headlights off (see People v Robinson, 97 NY2d 341 [2001]), and the ensuing police conduct was entirely lawful. The record does not support defendant’s assertion that his traffic violation was the product of police action in creating an allegedly unconstitutional taxi checkpoint. Accordingly, we need not decide the legality of the checkpoint. In any event, were we to reach defendant’s challenges to the checkpoint, we would reject them. Concur— Buckley, P.J., Andrias, Saxe, Williams and Gonzalez, JJ.